Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 11-18 in the reply filed on 10/15/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the process gas system or at least one local injection device are set up in such a way that multiple process gas streams can be delivered at different angles based on conveying direction and a horizontal reference plane”. It is unclear how the angles are modified by the conveying direction and horizontal reference plane.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 11-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 3182981 to Walker (Walker).
Regarding claim 1, Walker teaches a housing (Figures 1 and 2); b) a process chamber within the housing (at least 14, Figures 1 and 2); c) a conveying system (at least 106, 108, 110, and 120, Figures 1-6), by means of which the material or support structures laden with the material can be conveyed in a conveying direction into or through the process chamber; d) a heating system (30, Figure 1), by means of which a process chamber atmosphere present in the process chamber can be heated up; e) a process gas system (34, 40 and space between 20 and 34 as well as space above and below interior chamber 14, Figure 3), by means of which the process chamber can be supplied with a process gas required for the thermal treatment of the material, wherein f) the process gas system comprises multiple local injection devices arranged and set up such that process gas in multiple local process gas streams each with a main flow direction can be delivered in a controlled manner to the material or to the support structures laden with material (34, Figure 3).
Regarding claim 4, Walker teaches wherein at least one local injection device takes the form of an injection bar (34 is in the form of a bar).
Regarding claim 5, Walker teaches wherein the injection bar runs horizontally or vertically (34 runs both horizontally and vertically).
Regarding claim 6, Walker teaches wherein at least one local injection device is secured to the base or to the roof of the housing (34 is secured to at least the roof per Figure 3).
Regarding claim 11, Walker teaches wherein the process gas system or at least one local injection device are set up in such a way that multiple process gas streams can be delivered at different angles based on conveying direction and a horizontal reference plane (horizontal and vertical injection shown in Figure 3).
Regarding claim 12, Walker teaches wherein the conveying system comprises at least one support structure for the material (120, Figure 3).
Regarding claim 13, Walker teaches wherein multiple support structures form a conveying frame having flow passages which keep a respective interior of the support structures accommodating the material connected to the environment for flow purposes (plurality of 120, shown in Figure 3).
Regarding claim 14, Walker teaches wherein the local injection devices are set up and adjusted such that at least some of the process gas streams flow through one or more flow passages (flowpath with gas flowing vertically shown in Figure 3).
Regarding claim 15, Walker teaches wherein the conveying system has a conveying track or multiple conveying strands along which the support structures are conveyed (multiple rollers are provided as shown in Figure 2), and in that local injection devices of the process gas system and/or heating elements of the heating system are disposed on one or both sides of the conveying track or at least one conveying strand (shown on the sides in Figure 3).
Regarding claim 17, Walker teaches wherein the heating system comprises heating elements in the form of vertical heating bars (30, Figures 1 and 3).

Claim(s) 1, 2, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE3436906 to KNYE et al. (KNYE).
Regarding claim 1, KNYE teaches a housing (1 and/or 2, Figure 1); b) a process chamber within the housing (interior of 1 and/or 2, Figure 1); c) a conveying system (3, 4, and/or 5, Figure 1), by means of which the material or support structures laden with the material can be conveyed in a conveying direction into or through the process chamber; d) a heating system (11, 36, 37 and associated structure, Figure 1), by means of which a process chamber atmosphere present in the process chamber can be heated up; e) a process gas system (47, 46 and associated structure and/or other blowers and suction devices, 30, 35, 50, 51, 52, 26-28, 19, 21, 22 and associated structure, Figure 1), by means of which the process chamber can be supplied with a process gas required for the thermal treatment of the material, wherein f) the process gas system comprises multiple local injection devices arranged and set up such that process gas in multiple local process gas streams each with a main flow direction can be delivered in a controlled manner to the material or to the support structures laden with material (at least 46 and/or 8 and/or other similar injection devices shown in Figure 1).
Regarding claim 2, KNYE teaches wherein at least one of the local injection devices comprises multiple injection nozzles (46, Figure 1 and translation of paragraph 0027).
Regarding claim 18, KNYE teaches wherein the process gas system is set up such that various local injection devices can be fed with different kinds of process gas (Figure 1 shows independent blowers fed by independent lines).

Claim(s) 1, 6, and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2778588 to Rainer et al. (Rainer).
Regarding claim 1, Rainer teaches a housing(; b) a process chamber within the housing; c) a conveying system, by means of which the material or support structures laden with the material can be conveyed in a conveying direction into or through the process chamber; d) a heating system, by means of which a process chamber atmosphere present in the process chamber can be heated up; e) a process 
Regarding claim 6, Rainer teaches wherein at least one local injection device is secured to the base or to the roof of the housing (13 is secured to the rook, Figure 2).
Regarding claim 12, Rainer teaches wherein the conveying system comprises at least one support structure for the material (supports shown in Figure 2 in between moldings, 25).
Regarding claim 13, Rainer teaches wherein multiple support structures form a conveying frame having flow passages which keep a respective interior of the support structures accommodating the material connected to the environment for flow purposes (flow through shown at 26, Figure 2).
Regarding claim 14, Rainer teaches wherein the local injection devices are set up and adjusted such that at least some of the process gas streams flow through one or more flow passages (shown in Figure 2).
Regarding claim 15, Rainer teaches wherein the conveying system has a conveying track or multiple conveying strands along which the support structures are conveyed, and in that local injection devices of the process gas system and/or heating elements of the heating system are disposed on one or both sides of the conveying track or at least one conveying strand (shown in Figures 1 and 4).
Regarding claim 16, Rainer teaches wherein two adjacent conveying strands are spaced apart from one another, so as to form an intermediate region there in which heating elements of the heating system and/or one or more local injection devices are disposed (shown in Figures 1 and 4).
Regarding claim 17, Rainer teaches wherein the heating system comprises heating elements in the form of vertical heating bars (shown in Figure 4).
Regarding claim 18, Rainer teaches wherein the process gas system is set up such that various local injection devices can be fed with different kinds of process gas (Figure 8 shows independent blowers fed by independent lines).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KNYE in view of U.S. Patent 3729832 to Lund (Lund).
Regarding claim 3, KNYE is silent on wherein at least one of the injection nozzles is movable by motor or manually, such that the main flow direction of the process gas stream generated by this injection nozzle is adjustable.
Lund teaches wherein at least one of the injection nozzles is movable by motor or manually, such that the main flow direction of the process gas stream generated by this injection nozzle is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        10/21/21